 

Exhibit (10)C

TARGET CORPORATION

DIRECTOR DEFERRED COMPENSATION PLAN

 

(As amended and restated on September 12, 2007)


ARTICLE I

 

GENERAL

 


SEC  1.1          NAME OF PLAN.  THE NAME OF THE PLAN SET FORTH HEREIN IS THE
TARGET CORPORATION DIRECTOR DEFERRED COMPENSATION PLAN.  IT IS REFERRED TO
HEREIN AS THE “PLAN.”


SEC  1.2          PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE A MEANS
WHEREBY TARGET CORPORATION (THE “COMPANY”) MAY ALLOW CERTAIN DIRECTORS A WAY TO
DEFER COMPENSATION.


SEC  1.3          EFFECTIVE DATE.  THE EFFECTIVE DATE OF THE PLAN IS JANUARY 1,
1997.


SEC  1.4          COMPANY.  “COMPANY” MEANS ALL OF THE FOLLOWING:


(A)                                 TARGET CORPORATION, A MINNESOTA CORPORATION.


(B)                                 ANY SUCCESSOR OF TARGET CORPORATION (WHETHER
DIRECT OR INDIRECT, BY PURCHASE OF A MAJORITY OF THE OUTSTANDING VOTING STOCK OF
TARGET CORPORATION OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TARGET
CORPORATION, OR BY MERGER, CONSOLIDATION OR OTHERWISE).


(C)                                  ANY PERSON THAT BECOMES LIABLE FOR THE
OBLIGATIONS HEREUNDER OF THE ENTITIES SPECIFIED IN (A) AND (B) ABOVE BY
OPERATION OF LAW.


SEC  1.5          PARTICIPATING EMPLOYERS.  THE COMPANY IS A PARTICIPATING
EMPLOYER IN THE PLAN.  WITH THE CONSENT OF THE COMPANY, BY ACTION OF THE BOARD
OR ANY DULY AUTHORIZED OFFICER, ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY MAY,
BY ACTION OF ITS BOARD OF DIRECTORS OR ANY DULY AUTHORIZED OFFICER, ALSO BECOME
A PARTICIPATING EMPLOYER IN THE PLAN EFFECTIVE AS OF THE DATE SPECIFIED BY IT IN
ITS ADOPTION OF THE PLAN; BUT THE SUBSIDIARY SHALL CEASE TO BE A PARTICIPATING
EMPLOYER ON THE DATE IT CEASES TO BE A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.


SEC  1.6          CONSTRUCTION AND APPLICABLE LAW.  THE PLAN IS INTENDED TO BE
AN UNFUNDED BENEFIT PLAN MAINTAINED FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR CERTAIN DIRECTORS.  THE PLAN SHALL BE CONSTRUED AND
ADMINISTERED ACCORDING TO THE LAWS OF THE STATE OF MINNESOTA.  ALL
CONTROVERSIES, DISPUTES AND CLAIMS ARISING HEREUNDER SHALL BE SUBMITTED TO THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA.


SEC  1.7          RULES OF CONSTRUCTION.  THE PLAN SHALL BE CONSTRUED IN
ACCORDANCE WITH THE FOLLOWING:


(A)                                 HEADINGS AT THE BEGINNING OF ARTICLES AND
SECTIONS HEREOF ARE FOR CONVENIENCE OF REFERENCE, SHALL NOT BE CONSIDERED AS
PART OF THE TEXT OF THE PLAN AND SHALL NOT INFLUENCE ITS CONSTRUCTION.

--------------------------------------------------------------------------------


 


(B)                                 CAPITALIZED TERMS USED IN THE PLAN SHALL
HAVE THEIR MEANING AS DEFINED IN THE PLAN UNLESS THE CONTEXT CLEARLY INDICATES
TO THE CONTRARY.


(C)                                  ALL PRONOUNS AND ANY VARIATIONS THEREOF
SHALL BE DEEMED TO REFER TO THE MASCULINE OR FEMININE AS THE IDENTITY OF THE
PERSON OR PERSONS MAY REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE SINGULAR MAY BE
READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


(D)                                 USE OF THE WORDS “HEREOF,” “HEREIN,”
“HEREUNDER” OR SIMILAR COMPOUNDS OF THE WORD “HERE” SHALL MEAN AND REFER TO THE
ENTIRE PLAN UNLESS THE CONTEXT CLEARLY INDICATES TO THE CONTRARY.


(E)                                  THE PROVISIONS OF THE PLAN SHALL BE
CONSTRUED AS A WHOLE IN SUCH MANNER AS TO CARRY OUT THE PROVISIONS THEREOF AND
SHALL NOT BE CONSTRUED SEPARATELY WITHOUT RELATION TO THE CONTEXT.


ARTICLE II


 


DEFINITIONS


SEC  2.1          BENEFICIARY.  “BENEFICIARY” MEANS THE PERSON OR PERSONS
DESIGNATED AS SUCH IN ACCORDANCE WITH ARTICLE VI.


SEC  2.2          BENEFIT DEFERRAL PERIOD.  “BENEFIT DEFERRAL PERIOD” MEANS THAT
PERIOD OF ONE PLAN YEAR AS DETERMINED PURSUANT TO ARTICLE IV OVER WHICH A
PARTICIPANT DEFERS A PORTION OF SUCH PARTICIPANT’S EARNINGS.


SEC  2.3          BOARD.  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY,
AND INCLUDES ANY COMMITTEE THEREOF AUTHORIZED TO ACT FOR SAID BOARD OF
DIRECTORS.


SEC  2.4          COMMITTEE.  “COMMITTEE” MEANS THE PLAN ADMINISTRATIVE
COMMITTEE APPOINTED IN ACCORDANCE WITH SECTION 7.1(D) HEREOF WHICH IS AUTHORIZED
BY THE BOARD OF DIRECTORS OF THE COMPANY TO ACT ON BEHALF OF THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THIS PLAN.


SEC  2.5          CREDITING RATE.  “CREDITING RATE” MEANS THE EARNINGS OR LOSSES
FOR A DAY ON THE CREDITING RATE ALTERNATIVE(S) AVAILABLE FOR THE PLAN.


SEC  2.6          CREDITING RATE ALTERNATIVE. “CREDITING RATE ALTERNATIVE” MEANS
THE CREDITING RATE FOR ANY INVESTMENT FUND OPTIONS AVAILABLE TO PARTICIPANTS OF
THE TGT 401(K) PLAN.


SEC  2.7          CUMULATIVE DEFERRAL AMOUNT.  “CUMULATIVE DEFERRAL AMOUNT”
MEANS THE TOTAL CUMULATIVE AMOUNT BY WHICH A PARTICIPANT’S EARNINGS MUST BE
REDUCED OVER THE PERIOD PRESCRIBED IN SECTION 4.1.


SEC  2.8          TGT 401(K) PLAN.  “TGT 401(K) PLAN” OR “TGT 401(K)” MEANS THE
TARGET CORPORATION 401(K) PLAN, FORMERLY KNOWN AS THE “SRSP” (DAYTON HUDSON
CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN).


SEC  2.9          DEFERRAL ACCOUNT.  “DEFERRAL ACCOUNT” MEANS THE ACCOUNTS
MAINTAINED ON THE BOOKS OF ACCOUNT OF THE COMPANY PURSUANT TO SECTION 4.2.

 

2

--------------------------------------------------------------------------------


 


SEC  2.10        DIRECTOR.  “DIRECTOR” MEANS ANY PERSON WHO IS A DIRECTOR OF THE
COMPANY OR ANOTHER PARTICIPATING EMPLOYER BUT WHO IS NOT AN EMPLOYEE OF A
PARTICIPATING EMPLOYER.


SEC  2.11        EARNINGS.  “EARNINGS” MEANS THE TOTAL FEES PAID TO A
PARTICIPANT FOR SERVICE ON THE BOARD (OR ANY COMMITTEE THEREOF) OR ON A BOARD OF
A PARTICIPATING EMPLOYER.


SEC  2.12        EMPLOYEE.  “EMPLOYEE” MEANS A QUALIFIED EMPLOYEE AS THAT TERM
IS DEFINED IN  THE TGT 401(K) PLAN.


SEC  2.13        ENHANCEMENT.  “ENHANCEMENT” MEANS AN ADDITIONAL .1667% PER
MONTH ADDED TO EACH CREDITING RATE ALTERNATIVE.


SEC  2.14        ENROLLMENT AGREEMENT.  “ENROLLMENT AGREEMENT” MEANS THE
AGREEMENT ENTERED INTO BY THE COMPANY AND A DIRECTOR PURSUANT TO WHICH THE
DIRECTOR BECOMES A PARTICIPANT IN THE PLAN.  IN THE SOLE DISCRETION OF THE
COMPANY, AUTHORIZATION FORMS FILED BY ANY PARTICIPANT BY WHICH THE PARTICIPANT
MAKES THE ELECTIONS PROVIDED FOR BY THIS PLAN MAY BE TREATED AS A COMPLETED AND
FULLY EXECUTED ENROLLMENT AGREEMENT FOR ALL PURPOSES UNDER THE PLAN.


SEC  2.15        PARTICIPANT.  “PARTICIPANT” MEANS AN ELIGIBLE DIRECTOR WHO HAS
FILED A COMPLETED AND EXECUTED ENROLLMENT AGREEMENT OR AUTHORIZATION FORM WITH
THE COMPANY AND IS PARTICIPATING IN THE PLAN IN ACCORDANCE WITH THE PROVISIONS
OF ARTICLE IV.


SEC  2.16        PERSON.  “PERSON” MEANS AN INDIVIDUAL, PARTNERSHIP,
CORPORATION, ESTATE, TRUST OR OTHER ENTITY.


SEC  2.17        PLAN YEAR.  “PLAN YEAR” MEANS THE PERIOD COMMENCING WITH THE
EFFECTIVE DATE AND ENDING DECEMBER 31, 1997 AND EACH SUBSEQUENT CALENDAR YEAR.


SEC  2.18        RATE OF RETURN ALTERNATIVE CHANGE FORM.  “RATE OF RETURN
ALTERNATIVE CHANGE FORM” MEANS THE FORM OF AUTHORIZATION APPROVED BY THE COMPANY
BY WHICH THE PARTICIPANT NOTIFIES THE PLAN OF ITS CHOICES FOR CREDITING RATE
ALTERNATIVES FOR HIS ACCOUNT UNDER THE PLANS.


SEC  2.19        RETIREMENT.  “RETIREMENT” SHALL MEAN WHEN THE DIRECTOR CEASES
TO BE A DIRECTOR OF ALL PARTICIPATING EMPLOYERS.


SEC  2.20        SIGNATURE.  “SIGNATURE” OR “SIGN” AS USED HEREIN SHALL MEAN
EITHER THE PARTICIPANT’S WRITTEN SIGNATURE OR THE PARTICIPANT’S ELECTRONIC
SIGNATURE EVIDENCED BY THE USE OF AN ELECTRONIC PERSONAL IDENTIFICATION NUMBER.


ARTICLE III


 


ELIGIBILITY


SEC  3.1          ELIGIBILITY.  A DIRECTOR SHALL BE A PARTICIPANT WHILE, AND
ONLY WHILE, HE OR SHE IS A DIRECTOR OF A PARTICIPATING EMPLOYER, SUBJECT TO THE
FOLLOWING:


(A)                                 THE DIRECTOR MUST COMPLETE AN ENROLLMENT AND
SIGN AN INSURANCE CONSENT FORM, IN THE FORM THAT THE COMPANY DETERMINES IN ORDER
TO DEFER EARNINGS.  THE INSURANCE CONSENT FORM WILL ALLOW THE COMPANY TO
PURCHASE LIFE INSURANCE ON THE DIRECTOR WITH THE COMPANY AS BENEFICIARY.

 

3

--------------------------------------------------------------------------------


 


SEC  3.2          NO GUARANTEE OF CONTINUED DIRECTORSHIP.  PARTICIPATION IN THE
PLAN DOES NOT CONSTITUTE A GUARANTEE OR CONTRACT WITH ANY PARTICIPATING EMPLOYER
GUARANTEEING THAT THE DIRECTOR WILL CONTINUE TO BE A DIRECTOR.  SUCH
PARTICIPATION SHALL IN NO WAY INTERFERE WITH ANY RIGHTS THE SHAREHOLDERS OF A
PARTICIPATING EMPLOYER WOULD HAVE IN THE ABSENCE OF SUCH PARTICIPATION TO
DETERMINE THE DURATION OF THE DIRECTOR’S SERVICE.


ARTICLE IV


 


PARTICIPATION AND BENEFITS


SEC  4.1          ELECTION TO PARTICIPATE.  ANY DIRECTOR OF A PARTICIPATING
EMPLOYER WHO IS ELIGIBLE TO PARTICIPATE MAY ENROLL IN THE PLAN BY FILING A
COMPLETED AND FULLY EXECUTED ENROLLMENT AGREEMENT OR AUTHORIZATION FORM WITH THE
COMPANY.  PURSUANT TO SAID ENROLLMENT AGREEMENT OR AUTHORIZATION FORM, THE
DIRECTOR SHALL IRREVOCABLY DESIGNATE A PERCENT BY WHICH THE EARNINGS OF SUCH
PARTICIPANT WOULD BE REDUCED OVER THE BENEFIT DEFERRAL PERIOD NEXT FOLLOWING THE
EXECUTION OF THE ENROLLMENT AGREEMENT; PROVIDED, HOWEVER, THAT:


(A)                                 REDUCTION IN EARNINGS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 4.1, THE EARNINGS OF THE PARTICIPANT FOR THE BENEFIT
DEFERRAL PERIOD SHALL BE REDUCED BY THE AMOUNT SPECIFIED IN THE ENROLLMENT
AGREEMENT (INCLUDING ANY AUTHORIZATION FORM) APPLICABLE TO SUCH PLAN YEAR.


(B)                                 MAXIMUM REDUCTION IN EARNINGS.  A
PARTICIPANT MAY NOT ELECT A CUMULATIVE DEFERRAL AMOUNT THAT WOULD CAUSE THE
REDUCTION IN EARNINGS TO EXCEED ONE HUNDRED PERCENT (100%) OF EARNINGS PAYABLE
DURING SUCH PLAN YEAR.  IN THE EVENT THAT A PARTICIPANT ELECTS A CUMULATIVE
DEFERRAL AMOUNT THAT WOULD VIOLATE THE LIMITATION DESCRIBED IN THIS PARAGRAPH
(C), THE ELECTION SHALL BE VALID EXCEPT THAT THE CUMULATIVE DEFERRAL AMOUNT SO
ELECTED SHALL AUTOMATICALLY BE REDUCED TO COMPLY WITH SUCH LIMITATION.


(C)                                  MID-YEAR ELECTIONS TO PARTICIPATE. 
NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, A DIRECTOR WHO DID
NOT FILE AN ENROLLMENT AGREEMENT PRIOR TO THE BENEFIT DEFERRAL PERIOD COMMENCING
ON THE FIRST DAY OF THE PLAN YEAR MAY FILE AN ENROLLMENT AGREEMENT IN ADVANCE OF
JULY 1 OF THAT YEAR DURING A PERIOD SPECIFIED BY THE COMMITTEE AND IN ACCORDANCE
WITH SUCH RULES AS THE COMMITTEE MAY ESTABLISH, WHICH SHALL BE EFFECTIVE AS OF
JULY 1, AND SHALL APPLY TO THE PARTICIPANT’S EARNINGS PAYABLE DURING THE LAST
SIX MONTHS OF THE PLAN YEAR.


SEC  4.2          DEFERRAL ACCOUNTS.  THE COMPANY SHALL ESTABLISH AND MAINTAIN
SEPARATE DEFERRAL ACCOUNTS FOR EACH PARTICIPANT.  THE AMOUNT BY WHICH A
PARTICIPANT’S EARNINGS ARE REDUCED PURSUANT TO SECTION 4.1 SHALL BE CREDITED BY
THE COMPANY TO THE PARTICIPANT’S DEFERRAL ACCOUNTS AS SOON AS ADMINISTRATIVELY
POSSIBLE AFTER EACH PAYMENT WOULD OTHERWISE HAVE BEEN PAID.  SUCH DEFERRAL
ACCOUNTS SHALL BE DEBITED BY THE AMOUNT OF ANY PAYMENTS MADE BY THE COMPANY TO
THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY PURSUANT TO THIS PLAN.  A
SEPARATE DEFERRAL ACCOUNT SHALL BE MAINTAINED FOR EACH TYPE OF DEFERRAL ELECTION
MADE AND FOR EACH CREDITING RATE ALTERNATIVE.


SEC  4.3          CREDITING RATE ALTERNATIVES.  THE PARTICIPANT SHALL SELECT THE
CREDITING RATE ALTERNATIVES, USING FULL PERCENTAGES, THAT ARE TO BE APPLIED TO
HIS OR HER DEFERRAL ACCOUNTS.


 

4

--------------------------------------------------------------------------------


 


PARTICIPANTS MAY CHANGE THEIR CREDITING RATE ALTERNATIVES DAILY, BY COMPLETING A
RATE OF RETURN ALTERNATIVE CHANGE FORM.  IF A PARTICIPANT DOES NOT MAKE AN
ELECTION, THE CREDITING RATE ALTERNATIVE WILL BE A DEFAULT CREDITING RATE
ALTERNATIVE SELECTED BY THE COMMITTEE.


SEC  4.4          BENEFIT PAYMENT ELECTIONS.  AT THE TIME A PARTICIPANT
COMPLETES AN ENROLLMENT AGREEMENT, HE OR SHE MUST ALSO ELECT THE METHOD OF
BENEFIT PAYMENT AND THE TIME TO START THE BENEFIT.  THE ELECTIONS ARE TO BE MADE
FOR EACH PLAN YEAR.


(A)                                 METHOD OF BENEFIT PAYMENT.  BENEFITS FOR
EACH PLAN YEAR CAN BE PAID IN A LUMP SUM, FIVE ANNUAL INSTALLMENTS OR TEN ANNUAL
INSTALLMENTS.


(B)                                 COMMENCEMENT OF BENEFIT.

(i)                                     The benefit for each Plan Year may be
started as soon as possible following Retirement or one year following
Retirement.

(ii)                                  A Participant may elect a lump sum payment
as of January 1 of the calendar year elected by the Participant at the time of
deferral.  If a Participant has a Retirement prior to the fixed payment date,
such amount shall be paid on the earlier of: (A) within 60 days following
January 1 in the tenth year following the year of the Retirement, or (B) January
1 of the calendar year elected by the Participant at the time of deferral.  The
Plan Administrator will establish Plan Rules, procedures and limitations on
establishing the number and times of the fixed payment dates available for
Participants to elect.

(iii)                               Consistent with transition relief available
under Code section 409A, and subject to Plan Rules, the Plan Administrator, in
its sole discretion, may offer an opportunity to Participants to elect to
receive a distribution of all or a portion of their Account prior to Retirement.


SEC  4.5          EACH DEFERRAL ACCOUNT WILL BE CREDITED ON THE BALANCE IN THE
DEFERRAL ACCOUNT AS FOLLOWS:


(A)                                 DIRECTOR.

(I)                                     CREDITING RATE ALTERNATIVE.  EACH
DEFERRAL ACCOUNT OF A DIRECTOR WILL BE CREDITED AT THE END OF A DAY ON THE
BALANCE IN THE DEFERRAL ACCOUNT AT THE BEGINNING OF THAT DAY USING THE CREDITING
RATE ALTERNATIVE.

(II)                                  ENHANCEMENT.  THE TOTAL BALANCE IN ALL
DEFERRAL ACCOUNTS ON THE FIRST DAY OF THE MONTH WILL BE CREDITED AT THE END OF
THE MONTH AT A RATE EQUAL TO THE ENHANCEMENT.  THE AMOUNT WILL BE CREDITED AMONG
PARTICIPANT’S DEFERRAL ACCOUNTS AT THE TIME THE ENHANCEMENT IS CREDITED IN AN
AMOUNT EQUAL TO THE PROPORTION WHICH EACH DEFERRAL ACCOUNT HAS TO THE
PARTICIPANT’S ENTIRE BALANCE NO ENHANCEMENT WILL BE CREDITED ON BEHALF OF A
PARTICIPANT WITH RESPECT TO ANY DATE AFTER JANUARY 29, 2006.

 

5

--------------------------------------------------------------------------------


 


(B)                                 FORMER DIRECTOR.  EACH DEFERRAL ACCOUNT OF A
DIRECTOR WHO HAS HAD A RETIREMENT WILL BE CREDITED AT THE END OF A DAY ON THE
BALANCE IN THE DEFERRAL ACCOUNT AT THE BEGINNING OF THAT DAY, USING THE
CREDITING RATE ALTERNATIVE.


SEC  4.6          STATEMENT OF ACCOUNTS.  THE COMPANY SHALL SUBMIT TO EACH
PARTICIPANT, WITHIN ONE HUNDRED TWENTY DAYS AFTER THE CLOSE OF EACH PLAN YEAR, A
STATEMENT IN SUCH FORM AS THE COMPANY DEEMS DESIRABLE, SETTING FORTH THE BALANCE
STANDING TO THE CREDIT OF EACH PARTICIPANT IN HIS DEFERRAL ACCOUNTS.


ARTICLE V


 


CERTAIN BENEFIT PAYMENTS


SEC  5.1          TERMINATION OF ENROLLMENT IN PLAN.  WITH THE WRITTEN CONSENT
OF THE COMPANY, A PARTICIPANT MAY TERMINATE HIS OR HER ENROLLMENT IN THE PLAN BY
FILING WITH THE COMPANY A WRITTEN REQUEST TO TERMINATE ENROLLMENT.  THE
COMMITTEE WILL REVIEW THE REQUEST ON BEHALF OF THE COMPANY AND WILL CONSENT TO
THE TERMINATION OF A PARTICIPANT’S ENROLLMENT IN THE PLAN IN THE EVENT OF AN
UNFORESEEABLE FINANCIAL EMERGENCY OF THE PARTICIPANT.  AN UNFORESEEABLE
FINANCIAL EMERGENCY SHALL MEAN AN UNEXPECTED NEED FOR CASH ARISING FROM AN
ILLNESS, CASUALTY LOSS, SUDDEN FINANCIAL REVERSAL OR OTHER SUCH UNFORESEEABLE
OCCURRENCE.  CASH NEEDS ARISING FROM FORESEEABLE EVENTS SUCH AS THE PURCHASE OF
A HOUSE OR EDUCATION EXPENSES FOR CHILDREN SHALL NOT BE CONSIDERED TO BE THE
RESULT OF AN UNFORESEEABLE FINANCIAL EMERGENCY.  UPON TERMINATION OF ENROLLMENT,
NO FURTHER REDUCTIONS SHALL BE MADE IN THE PARTICIPANT’S EARNINGS PURSUANT TO
HIS OR HER ENROLLMENT AGREEMENT, AND THE PARTICIPANT SHALL IMMEDIATELY CEASE TO
BE ELIGIBLE FOR ANY BENEFITS UNDER THE PLAN OTHER THAN PAYMENTS FROM HIS OR HER
DEFERRAL ACCOUNTS FOR THE CURRENT PLAN YEAR.  IN ITS SOLE DISCRETION, THE
COMMITTEE MAY PAY THE DEFERRAL ACCOUNTS ON A DATE EARLIER THAN THE PARTICIPANT’S
RETIREMENT WITH THE PARTICIPATING EMPLOYER, IN WHICH EVENT THE COMMITTEE SHALL
CALCULATE AN AMOUNT WHICH IS APPROPRIATE IN ACCORDANCE WITH THE UNFORESEEABLE
FINANCIAL EMERGENCY AND THAT AMOUNT SHALL BE PAID AS IF THE PARTICIPANT HAD A
RETIREMENT WITH THE PARTICIPATING EMPLOYER ON THE DATE OF SUCH PAYMENT.


SEC  5.2          SURVIVOR BENEFITS


(A)                                 DEATH WHILE EMPLOYED.  IF A PARTICIPANT DIES
WHILE A DIRECTOR OF A PARTICIPATING EMPLOYER, THE COMPANY WILL PAY THE AMOUNT IN
HIS OR HER DEFERRAL ACCOUNTS TO THE PARTICIPANT’S BENEFICIARY AS SOON AS
POSSIBLE AFTER DEATH IN A LUMP SUM.


(B)                                 DEATH AFTER RETIREMENT.  IF A PARTICIPANT
DIES AFTER RETIREMENT, AND HAS NOT RECEIVED ALL OF HIS OR HER PAYMENTS, AND THE
PARTICIPANT’S BENEFICIARY IS HIS OR HER SPOUSE, PAYMENTS SHALL BE MADE TO THE
SPOUSE PURSUANT TO THE PARTICIPANT’S PAYOUT ELECTIONS.  IF THE PARTICIPANT’S
SPOUSE DIES BEFORE RECEIVING ALL PAYMENTS, THE REMAINING AMOUNT IN THE DEFERRAL
ACCOUNTS WILL BE PAID IN A LUMP SUM AS SOON AS POSSIBLE AFTER THE SPOUSE’S DEATH
TO THE SPOUSE’S ESTATE.  IF A PARTICIPANT DIES AFTER RETIREMENT, HAS NOT
RECEIVED ALL OF HIS OR HER PAYMENTS AND THE PARTICIPANT’S BENEFICIARY IS A
PERSON OTHER THAN HIS OR HER SPOUSE, THEN PAYMENT SHALL BE MADE IN A LUMP SUM AS
SOON AS POSSIBLE AFTER THE PARTICIPANT’S DEATH.

 

6

--------------------------------------------------------------------------------


 


SEC  5.3          SMALL BENEFIT.  IN THE EVENT THAT THE COMPANY DETERMINES IN
ITS SOLE DISCRETION THAT THE AMOUNT OF ANY BENEFIT IS TOO SMALL TO MAKE IT
ADMINISTRATIVELY CONVENIENT TO PAY SUCH BENEFIT OVER TIME, THE COMPANY MAY PAY
THE BENEFIT IN THE FORM OF A LUMP SUM, OR REDUCE THE NUMBER OF INSTALLMENTS
NOTWITHSTANDING ANY PROVISION OF THIS ARTICLE OR ARTICLE IV TO THE CONTRARY.


SEC  5.4          WITHHOLDING.  TO THE EXTENT REQUIRED BY THE LAW IN EFFECT AT
THE TIME PAYMENTS ARE MADE, THE COMPANY SHALL WITHHOLD FROM PAYMENTS MADE
HEREUNDER OR ANY OTHER PAYMENT OWING BY THE COMPANY TO THE PARTICIPANT THE TAXES
REQUIRED TO BE WITHHELD BY THE FEDERAL OR ANY STATE OR LOCAL GOVERNMENT.


ARTICLE VI


 


BENEFICIARY DESIGNATION

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries to whom payment under this Plan shall be
made in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan.  Each Beneficiary
designation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form prescribed by the Company.

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.  Any finalized divorce or marriage (other than a
common law marriage) of a Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation unless in the case of
divorce the previous spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new spouse had previously been designated as
Beneficiary.

If a Participant fails to designate a Beneficiary as provided above, or if his
or her Beneficiary designation is revoked by marriage, divorce or otherwise
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Company shall direct the distribution of such
benefits to the Participant’s spouse, if any, and if there is no spouse to the
Participant’s estate.


ARTICLE VII


 


ADMINISTRATION OF PLAN


SEC  7.1          ADMINISTRATION BY COMPANY.  THE COMPANY IS THE “ADMINISTRATOR”
OF THE PLAN.  EXCEPT AS EXPRESSLY OTHERWISE PROVIDED HEREIN, THE COMPANY SHALL
CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN, MAKE ALL
DECISIONS AND DETERMINATIONS INCIDENT THERETO AND CONSTRUE THE PROVISIONS
THEREOF.  IN CARRYING OUT ITS PLAN RESPONSIBILITIES, THE COMPANY SHALL HAVE
DISCRETIONARY AUTHORITY TO CONSTRUE THE TERMS OF THE PLAN.  EXCEPT IN CASES
WHERE THE PLAN EXPRESSLY REQUIRES ACTION ON BEHALF OF THE COMPANY TO BE TAKEN BY
THE BOARD, ACTION ON BEHALF OF THE COMPANY MAY BE TAKEN BY ANY OF THE FOLLOWING:


(A)                                 THE BOARD.


(B)                                 THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 

7

--------------------------------------------------------------------------------


 


(C)                                  THE VICE PRESIDENT OF PERSONNEL OF THE
COMPANY.


(D)                                 ANY PERSON OR PERSONS, NATURAL OR OTHERWISE,
OR COMMITTEE, TO WHOM RESPONSIBILITIES FOR THE OPERATION AND ADMINISTRATION OF
THE PLAN ARE ALLOCATED BY THE COMPANY, BY RESOLUTION OF THE BOARD OR BY WRITTEN
INSTRUMENT EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR THE VICE PRESIDENT OF
PERSONNEL OF THE COMPANY AND FILED WITH ITS PERMANENT RECORDS, BUT ACTION OF
SUCH PERSON OR PERSONS OR COMMITTEE SHALL BE WITHIN THE SCOPE OF SAID
ALLOCATION.


SEC  7.2          CERTAIN FIDUCIARY PROVISIONS.  FOR PURPOSES OF THE PLAN:


(A)                                 ANY PERSON OR GROUP OF PERSONS MAY SERVE IN
MORE THAN ONE FIDUCIARY CAPACITY WITH RESPECT TO THE PLAN.


(B)                                 A NAMED FIDUCIARY, OR A FIDUCIARY DESIGNATED
BY A NAMED FIDUCIARY PURSUANT TO THE PROVISIONS OF THE PLAN, MAY EMPLOY ONE OR
MORE PERSONS TO RENDER ADVICE WITH REGARD TO ANY RESPONSIBILITY SUCH FIDUCIARY
HAS UNDER THE PLAN.


(C)                                  ANY TIME THE PLAN HAS MORE THAN ONE NAMED
FIDUCIARY, IF PURSUANT TO THE PLAN PROVISIONS FIDUCIARY RESPONSIBILITIES ARE NOT
ALREADY ALLOCATED AMONG SUCH NAMED FIDUCIARIES, THE COMPANY, BY ACTION OF THE
BOARD OR ITS CHIEF EXECUTIVE OFFICER, MAY PROVIDE FOR SUCH ALLOCATION.


(D)                                 UNLESS EXPRESSLY PROHIBITED IN THE
APPOINTMENT OF A NAMED FIDUCIARY WHICH IS NOT THE COMPANY ACTING AS PROVIDED IN
SEC. 7.1, SUCH NAMED FIDUCIARY BY WRITTEN INSTRUMENT MAY DESIGNATE A PERSON OR
PERSONS OTHER THAN SUCH NAMED FIDUCIARY TO CARRY OUT ANY OR ALL OF THE FIDUCIARY
RESPONSIBILITIES UNDER THE PLAN OF SUCH NAMED FIDUCIARY.


(E)                                  A PERSON WHO IS A FIDUCIARY WITH RESPECT TO
THE PLAN, INCLUDING A NAMED FIDUCIARY, SHALL BE RECOGNIZED AND TREATED AS A
FIDUCIARY ONLY WITH RESPECT TO THE PARTICULAR FIDUCIARY FUNCTIONS AS TO WHICH
SUCH PERSON HAS RESPONSIBILITY.


SEC  7.3          EVIDENCE.  EVIDENCE REQUIRED OF ANYONE UNDER THIS PLAN MAY BE
BY CERTIFICATE, AFFIDAVIT, DOCUMENT OR OTHER INSTRUMENT WHICH THE PERSON ACTING
IN RELIANCE THEREON CONSIDERS TO BE PERTINENT AND RELIABLE AND TO BE SIGNED,
MADE OR PRESENTED BY THE PROPER PARTY.


SEC  7.4          RECORDS.  EACH PARTICIPATING EMPLOYER, EACH FIDUCIARY WITH
RESPECT TO THE PLAN AND EACH OTHER PERSON PERFORMING ANY FUNCTIONS IN THE
OPERATION OR ADMINISTRATION OF THE PLAN SHALL KEEP SUCH RECORDS AS MAY BE
NECESSARY OR APPROPRIATE IN THE DISCHARGE OF THEIR RESPECTIVE FUNCTIONS
HEREUNDER, INCLUDING RECORDS REQUIRED BY APPLICABLE LAW.  RECORDS SHALL BE
RETAINED AS LONG AS NECESSARY FOR THE PROPER ADMINISTRATION OF THE PLAN AND AT
LEAST FOR ANY PERIOD REQUIRED BY APPLICABLE LAW.


SEC  7.5          GENERAL FIDUCIARY STANDARD.  EACH FIDUCIARY SHALL DISCHARGE
HIS DUTIES WITH RESPECT TO THE PLAN SOLELY IN THE INTERESTS OF PARTICIPANTS AND
WITH THE CARE, SKILL, PRUDENCE AND DILIGENCE UNDER THE CIRCUMSTANCES THEN
PREVAILING THAT A PRUDENT MAN ACTING IN A LIKE CAPACITY


 

8

--------------------------------------------------------------------------------


 


AND FAMILIAR WITH SUCH MATTERS WOULD USE IN THE CONDUCT OF AN ENTERPRISE OF A
LIKE CHARACTER AND WITH LIKE AIMS.


 


SEC  7.6          WAIVER OF NOTICE.  ANY NOTICE REQUIRED HEREUNDER MAY BE WAIVED
BY THE PERSON ENTITLED THERETO.


SEC  7.7          AGENT FOR LEGAL PROCESS.  THE COMPANY SHALL BE THE AGENT FOR
SERVICE OF LEGAL PROCESS WITH RESPECT TO ANY MATTER CONCERNING THE PLAN, UNLESS
AND UNTIL THE COMPANY DESIGNATES SOME OTHER PERSON AS SUCH AGENT.


SEC  7.8          INDEMNIFICATION.  IN ADDITION TO ANY OTHER APPLICABLE
PROVISIONS FOR INDEMNIFICATION, THE PARTICIPATING EMPLOYERS JOINTLY AND
SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS, TO THE EXTENT PERMITTED BY LAW,
EACH DIRECTOR, OFFICER AND EMPLOYEE OF THE PARTICIPATING EMPLOYERS AGAINST ANY
AND ALL LIABILITIES, LOSSES, COSTS OR EXPENSES (INCLUDING LEGAL FEES) OF
WHATSOEVER KIND AND NATURE WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST SUCH PERSON AT ANY TIME BY REASON OF SUCH PERSON’S SERVICES AS A
FIDUCIARY IN CONNECTION WITH THE PLAN, BUT ONLY IF SUCH PERSON DID NOT ACT
DISHONESTLY, OR IN BAD FAITH OR IN WILLFUL VIOLATION OF THE LAW OR REGULATIONS
UNDER WHICH SUCH LIABILITY, LOSS, COST OR EXPENSE ARISES.


SEC  7.9          CORRECTION OF ERRORS.  IT IS RECOGNIZED THAT IN THE OPERATION
AND ADMINISTRATION OF THE PLAN CERTAIN MATHEMATICAL AND ACCOUNTING ERRORS MAY BE
MADE OR MISTAKES MAY ARISE BY REASON OF FACTUAL ERRORS IN INFORMATION SUPPLIED
TO THE COMPANY OR TRUSTEE. THE COMPANY SHALL HAVE POWER TO CAUSE SUCH EQUITABLE
ADJUSTMENTS TO BE MADE TO CORRECT FOR SUCH ERRORS AS THE COMPANY, IN ITS
DISCRETION, CONSIDERS APPROPRIATE.  SUCH ADJUSTMENTS SHALL BE FINAL AND BINDING
ON ALL PERSONS.


ARTICLE VIII


 


AMENDMENT AND TERMINATION OF PLAN


SEC  8.1          AMENDMENT.  THE BOARD MAY AT ANY TIME AMEND THE PLAN, IN WHOLE
OR IN PART, FOR ANY REASON, INCLUDING BUT NOT LIMITED TO TAX, ACCOUNTING OR
INSURANCE CHANGES, A RESULT OF WHICH MAY BE TO TERMINATE THE PLAN FOR FUTURE
DEFERRALS; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE EFFECTIVE TO DECREASE
THE BENEFITS, NATURE OR TIMING THEREOF PAYABLE UNDER THE PLAN TO ANY PARTICIPANT
WITH RESPECT TO DEFERRALS MADE (AND BENEFITS THEREAFTER ACCRUING) PRIOR TO THE
DATE OF SUCH AMENDMENT.  WRITTEN NOTICE OF ANY AMENDMENT SHALL BE GIVEN TO EACH
PARTICIPANT THEN PARTICIPATING IN THE PLAN. NOTWITHSTANDING THE ABOVE, THE BOARD
AUTHORIZES THE COMMITTEE TO AMEND THE PLAN TO MAKE CHANGES TO THE CREDITING RATE
ALTERNATIVES BY EITHER ADDING ANY NEW OR DELETING ANY EXISTING CREDITING RATE
ALTERNATIVE, AND TO IMPOSE LIMITATIONS ON SELECTION OF OR DEFERRAL INTO ANY
CREDITING RATE ALTERNATIVE BY THE ACTION OF THE COMMITTEE. SUCH CHANGES WILL BE
CONSIDERED AN AMENDMENT TO THIS PLAN AND SHALL BE EFFECTIVE WITHOUT FURTHER
ACTION BY THE BOARD.


SEC  8.2          AUTOMATIC TERMINATION OF PLAN.  THE PLAN SHALL TERMINATE ONLY
UNDER THE FOLLOWING CIRCUMSTANCES.  THE PLAN SHALL AUTOMATICALLY TERMINATE UPON
A DETERMINATION BY THE COMPANY THAT A FINAL DECISION OF A COURT OF COMPETENT
JURISDICTION HAS DECLARED THAT THE PARTICIPANTS UNDER THE PLAN ARE IN
CONSTRUCTIVE RECEIPT UNDER THE INTERNAL REVENUE CODE OF THEIR VESTED PLAN
BENEFITS.

 

9

--------------------------------------------------------------------------------


 


SEC  8.3          PAYMENTS UPON AUTOMATIC TERMINATION.  UPON ANY PLAN
TERMINATION UNDER SEC. 8.2, THE PARTICIPANTS WILL BE DEEMED TO HAVE TERMINATED
THEIR ENROLLMENT UNDER THE PLAN AS OF THE DATE OF SUCH TERMINATION.  THE COMPANY
WILL PAY ALL PARTICIPANTS THE VALUE OF EACH PARTICIPANT’S DEFERRAL ACCOUNTS IN A
LUMP SUM, DETERMINED AS IF EACH PARTICIPANT HAD A TERMINATION OF EMPLOYMENT ON
THE DATE OF SUCH TERMINATION OF THE PLAN AND ELECTED TO BE PAID AS SOON AS
POSSIBLE FOLLOWING TERMINATION OF EMPLOYMENT.


SEC  8.4          PAYMENTS UPON CHANGE OF CONTROL.  NOTWITHSTANDING ANY
PROVISION OF THIS PLAN TO THE CONTRARY, IF A “CHANGE OF CONTROL” AS DEFINED IN
THE TARGET CORPORATION DEFERRED COMPENSATION TRUST AGREEMENT (AS IT MAY BE
AMENDED FROM TIME TO TIME) OCCURS AND RESULTS IN FUNDING OF THE TRUST
ESTABLISHED UNDER THAT AGREEMENT, EACH PARTICIPANT (OR BENEFICIARY OF A DECEASED
PARTICIPANT) WILL BE PAID THE ENTIRE VALUE OF HIS OR HER DEFERRAL ACCOUNTS IN A
LUMP SUM, DETERMINED AS IF THE PARTICIPANT’S RETIREMENT HAD OCCURRED ON THE DATE
THE CHANGE OF CONTROL OCCURS, AND THE PARTICIPANT HAD ELECTED TO BE PAID HIS OR
HER ENTIRE BENEFIT IN A LUMP SUM AS SOON AS POSSIBLE FOLLOWING RETIREMENT. 
HOWEVER, THIS SECTION SHALL NOT APPLY, AND NO AMOUNTS SHALL BE PAYABLE TO
PARTICIPANTS OR BENEFICIARIES UNDER THIS SECTION, IN THE EVENT THE ASSETS OF
SAID TRUST ARE RETURNED TO THE PARTICIPATING EMPLOYERS PURSUANT TO THE TRUST
AGREEMENT BECAUSE NO CHANGE OF CONTROL ACTUALLY OCCURRED.


ARTICLE IX


 


MISCELLANEOUS


SEC  9.1          UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR
BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE
RIGHTS, CLAIMS OR INTERESTS IN ANY SPECIFIC PROPERTY OR ASSETS OF THE COMPANY OR
A PARTICIPATING EMPLOYER, NOR SHALL THEY BE BENEFICIARIES OF, OR HAVE ANY
RIGHTS, CLAIMS OR INTERESTS IN ANY LIFE INSURANCE POLICIES, ANNUITY CONTRACTS OR
THE PROCEEDS THEREFROM OWNED OR WHICH MAY BE ACQUIRED BY THE COMPANY
(“POLICIES”).  SUCH POLICIES OR OTHER ASSETS OF PARTICIPATING EMPLOYERS SHALL
NOT BE HELD UNDER ANY TRUST (EXCEPT THEY MAY BE PLACED IN A RABBI TRUST) FOR THE
BENEFIT OF PARTICIPANTS, THEIR BENEFICIARIES, HEIRS, SUCCESSORS, OR ASSIGNS, OR
HELD IN ANY WAY AS COLLATERAL SECURITY FOR THE FULFILLING OF THE OBLIGATIONS OF
PARTICIPATING EMPLOYERS UNDER THIS PLAN.  ANY AND ALL OF A PARTICIPATING
EMPLOYER’S ASSETS AND POLICIES SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED,
UNRESTRICTED ASSETS OF THE PARTICIPATING EMPLOYER.  PARTICIPATING EMPLOYERS
OBLIGATIONS UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND UNSECURED
PROMISE OF A PARTICIPATING EMPLOYER TO PAY MONEY IN THE FUTURE.


SEC  9.2          NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON
SHALL HAVE ANY RIGHT TO SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE,
COMMUTE OR OTHERWISE ENCUMBER, HYPOTHECATE OR CONVEY IN ADVANCE OF ACTUAL
RECEIPT THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF, OR INTEREST
THEREIN WHICH ARE, AND ALL RIGHTS TO WHICH ARE, EXPRESSLY DECLARED TO BE
UNASSIGNABLE AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR
TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT OF ANY
DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A PARTICIPANT OR ANY
OTHER PERSON, NOR BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF A
PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY.


SEC  9.3          PROTECTIVE PROVISIONS.  EACH PARTICIPANT SHALL COOPERATE WITH
THE COMPANY BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMPANY IN
ORDER TO FACILITATE THE PAYMENT


 

10

--------------------------------------------------------------------------------


 


OF BENEFITS HEREUNDER, TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMPANY MAY DEEM
NECESSARY AND TAKING SUCH OTHER RELEVANT ACTION AS MAY BE REQUESTED BY THE
COMPANY.  IF A PARTICIPANT REFUSES SO TO COOPERATE, THE COMPANY SHALL HAVE NO
FURTHER OBLIGATION TO THE PARTICIPANT UNDER THE PLAN, OTHER THAN PAYMENT TO SUCH
PARTICIPANT OF THE CUMULATIVE REDUCTIONS IN EARNINGS THERETOFORE MADE PURSUANT
TO THIS PLAN.  IF A PARTICIPANT COMMITS SUICIDE DURING THE TWO (2) YEAR PERIOD
BEGINNING ON THE LATER OF (A) THE DATE OF ADOPTION OF THIS PLAN OR (B) THE FIRST
DAY OF THE FIRST PLAN YEAR OF SUCH PARTICIPANT’S PARTICIPATION IN THE PLAN, OR
IF THE PARTICIPANT MAKES ANY MATERIAL MISSTATEMENT OF INFORMATION OR
NONDISCLOSURE OF MEDICAL HISTORY, THEN NO BENEFITS WILL BE PAYABLE HEREUNDER TO
SUCH PARTICIPANT OR HIS BENEFICIARY, OTHER THAN PAYMENT TO SUCH PARTICIPANT OF
THE CUMULATIVE REDUCTIONS IN EARNINGS THERETOFORE MADE PURSUANT TO THIS PLAN,
PROVIDED, THAT IN THE COMPANY’S SOLE DISCRETION, BENEFITS MAY BE PAYABLE IN AN
AMOUNT REDUCED TO COMPENSATE THE COMPANY FOR ANY LOSS, COST, DAMAGE OR EXPENSE
SUFFERED OR INCURRED BY THE COMPANY AS A RESULT IN ANY WAY OF SUCH MISSTATEMENT
OR NONDISCLOSURE.


SEC  9.4          VALIDITY.  IN THE EVENT ANY PROVISION OF THIS PLAN IS HELD
INVALID, VOID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT
WHATSOEVER, THE VALIDITY OF ANY OTHER  PROVISION OF THIS PLAN.


SEC  9.5          NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE
GIVEN TO THE COMPANY UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND HAND
DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF
THE COMPANY, DIRECTED TO THE ATTENTION OF THE PRESIDENT OF THE COMPANY.  SUCH
NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF DELIVERY OR, IF DELIVERY IS MADE
BY MAIL, AS OF THE DATE SHOWN ON THE POSTMARK ON THE RECEIPT FOR REGISTRATION OR
CERTIFICATION.


SEC  9.6          APPLICABLE LAW.  THIS PLAN SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA AS APPLIED TO CONTRACTS
EXECUTED AND TO BE WHOLLY PERFORMED IN SUCH STATE.


 

11

--------------------------------------------------------------------------------

 